 





 Careview Communications, Inc. 8-K [crvw-8k_121514.htm]

EXHIBIT 10.25

 

Exhibit C-1

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended or
modified from time to time, the “Security Agreement”) is entered into as of
_____________________, 2015 by and among CareView Communications, Inc., a Nevada
corporation (“CareView NV”), CareView Communications, Inc., a Texas corporation
(“CareView TX”), CareView Operations, LLC, a Texas limited liability company
(“CareView LLC” and together with CareView NV and CareView TX, collectively
referred to herein as the “Grantor”), and HealthCor Partners Fund, L.P., a
Delaware limited partnership (“HealthCor Partners”), HealthCor Hybrid Offshore
Master Fund L.P., a Cayman Islands limited partnership (“HealthCor Offshore”)
and the other parties listed on the signature pages hereto (collectively with
HealthCor Partners and HealthCor Offshore, the “Secured Parties”).

RECITALS

WHEREAS, CareView NV, HealthCor Partners and HealthCor Offshore entered into
that certain Note and Warrant Purchase Agreement dated as of April 21, 2011 (as
amended prior to the date hereof, the “Original Purchase Agreement”);

WHEREAS, in connection with the purchase of Notes under the Original Purchase
Agreement, the Grantor entered into that certain Pledge and Security Agreement
dated as of April 21, 2011 in favor of HealthCor Partners and HealthCor
Offshore, as secured parties (the “Original Security Agreement”);

WHEREAS, as of the date hereof, certain of the Secured Parties are purchasing
additional Notes in the aggregate amount pursuant to that certain Fifth
Amendment to Note and Warrant Agreement, which amends that certain Note and
Warrant Purchase Agreement dated as of April 21, 2011 (as amended, restated or
otherwise modified from time to time, the “Purchase Agreement”) by and among
CareView NV and the Investors party thereto;

WHEREAS, CareView NV is entering into this Security Agreement in order to induce
the applicable Secured Parties to enter into, and to advance the Purchase Price
to CareView NV under, the Purchase Agreement and to secure all of the
obligations of CareView NV to the Secured Parties under the Purchase Agreement
and the other Transaction Documents (the “Obligations”);

WHEREAS, CareView TX and CareView LLC are entering into this Security Agreement
as a result of the substantial direct and indirect financial benefit they will
derive from the Secured Parties’ purchase of the Notes from CareView NV and
because the Secured Parties have required them to be parties hereto as a
condition precedent to the consummation of the transactions contemplated in the
Purchase Agreement; and

WHEREAS, the Secured Parties desire to appoint HealthCor Partners as collateral
agent hereunder (“Agent”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants set forth herein, the Grantor and the Secured Parties hereby agree
as follows:

ARTICLE I
DEFINITIONS

1.1. Terms Defined in Purchase Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Purchase Agreement.

 



 

 

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Agent” has the meaning set forth in the recitals hereto.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes, levies, assessments, charges or claims, in each case
then due and payable, upon or relating to (a) any property of the Grantor,
(b) the Notes, (c) the Grantor’s employees, payroll, income or gross receipts,
(d) the Grantor’s ownership or use of any of its property, or (e) any other
aspect of the Grantor’s business.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Commercial Tort Claims” means “commercial tort claims” as set forth in Article
9 of the UCC and shall include, without limitation, any existing commercial tort
claims of the Grantor set forth in Exhibit C-2 attached hereto.

“Contracts” means, collectively, all of the Grantor’s rights and remedies under,
and all moneys and claims for money due or to become due to the Grantor under
all contracts and other agreements between the Grantor and any party (other than
the Secured Parties) and all amendments, supplements, extensions, and renewals
thereof, including all rights and claims of the Grantor now or hereafter
existing: (a) under any insurance, indemnities, warranties, and guarantees
provided for or arising out of or in connection with any of the foregoing
agreements; (b) for any damages arising out of or for breach or default under or
in connection with any of the foregoing agreements; (c) to all other amounts
from time to time paid or payable under or in connection with any of the
foregoing agreements; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges under or in connection with any of the foregoing
agreements.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means an agreement, in form and substance satisfactory to
the Secured Parties, among (i) the Grantor, (ii) a banking institution,
securities broker or securities intermediary at which the Grantor maintains a
Deposit Account or a securities account, and (iii) the Secured Parties,
providing for the Secured Parties to have Control over the funds or securities
and other financial assets held in such Deposit Account or securities account.

 

2

 

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” shall have the meaning set forth in Section 5.1.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

 

3

 

 

“Permitted Encumbrances” means (a) Liens in favor and for the benefit of the
Secured Parties; (b) non-exclusive licenses of the Grantor’s intellectual
property granted to hospitals in the ordinary course of the Grantor’s business
pursuant to the Grantor’s hospital contracts; (c) non-exclusive licenses of the
Grantor’s intellectual property granted to subsidiaries of the Grantor in
connection with existing joint venture transactions and future joint venture
transactions entered into by the Grantor to the extent involving new hospitals,
new businesses or international markets; (d) Liens in favor and for the benefit
of joint venture partners arising from joint venture transactions entered into
by the Grantor to the extent involving new hospitals, new businesses or
international markets; (e) Liens for Charges not delinquent or being contested
in good faith and by appropriate proceedings and with respect to which proper
reserves have been established by the Grantor on its financial statements in
accordance with GAAP; (f) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, or with respect to
unemployment insurance; (g) bonded and statutory Liens of landlords, mechanics,
workers, materialmens or other like Liens arising in the ordinary course of the
business with respect to obligations which are not delinquent; (h) Liens placed
upon tangible assets hereafter acquired to secure payment of the purchase price
thereof, provided that any such Lien shall not encumber any other property of
the Grantor; and (i) zoning restrictions and easements, licenses, covenants and
other restrictions that do not individually, or in the aggregate, materially and
adversely affect the use of the Grantor’s owned, leased or licensed real
property for its intended purpose in connection with the business.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Secured
Parties pursuant to this Security Agreement.

“Receivables” means, with respect to the Grantor, all rights to payment, whether
or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered, including,
without limitation, all such rights constituting or evidenced by an Account,
Chattel Paper, Document, Investment Property, Instrument, or any other right or
claim to receive money which is a General Intangible or which is otherwise
included as Collateral.

“Required Secured Parties” means Secured Parties holding greater than [50]% of
the principal value of Notes.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for, or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

4

 

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Delaware or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Secured Parties’ Lien on any
Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II
GRANT OF SECURITY INTEREST

2.1. Grant of Security Interest. The Grantor hereby pledges, assigns and grants
to the Agent, for the ratable benefit of the Secured Parties a security interest
in all of its right, title and interest in, to and under all personal property
and other tangible and intangible assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of the Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, the Grantor, and wherever located (all of which will be
collectively referred to as the “Collateral”), including, without limitation:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Copyrights, Patents and Trademarks;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all cash or cash equivalents;

(xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xiv) all Deposit Accounts with any bank or other financial institution;

(xv) all Commercial Tort Claims;

(xvi) all Contracts; and

(xvii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing.

 

5

 

 

Any of the foregoing to the contrary notwithstanding (a) the “Collateral” shall
not include, and the security interest granted herein shall not attach to, any
asset subject to a rule of law, statute or regulation (including a permit,
license or franchise), where the grant of such security interest would
invalidate or constitute a breach or violation of any such rule of law, statute
or regulation, provided that the limitation set forth in this sentence shall (i)
exist only for so long as such rule of law, statute or regulation, continues to
be effective (and, upon the cessation, termination, expiration of such rule of
law, statute or regulation, or if any such rule of law, statue or regulation is
no longer applicable, the security interest granted herein shall be deemed to
have automatically attached to such asset), and (ii) not apply with respect to
any asset if and to the extent that the security interest in and to such asset
granted in this Security Agreement is permitted under Section 9-406, 9-407,
9-408, or 9-409 of the UCC, and (b) in the case of a Subsidiary that is a
foreign entity, in no event shall the “Collateral” include more than sixty-five
percent (65%) of the equity interests in such Subsidiary.

2.2. Security for Obligations. This Security Agreement, including the
Guarantors’ guaranty hereunder, secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all Obligations.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

The Grantor represents and warrants to the Agent and the Secured Parties that:

3.1. Title, Perfection and Priority. The Grantor has good and valid rights in,
or the power to transfer rights in, the Collateral and, to the extent
applicable, title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens, except for
Permitted Encumbrances, and has full power and authority to grant to the Secured
Parties the security interest in such Collateral pursuant hereto. When financing
statements have been filed in the appropriate offices against the Grantor in the
locations listed on Exhibit G, the Agent, on behalf of the Secured Parties will
have a fully perfected security interest in that Collateral of the Grantor in
which a security interest may be perfected by filing, and having priority over
all other Liens on such Collateral except in the case of (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Secured Parties pursuant to any applicable law or
agreement, and (b) Liens perfected only by possession (including possession of
any certificate of title) to the extent the Agent has not obtained or does not
maintain possession of such Collateral, in which case such Lien in favor of the
Agent shall not be perfected until such possession is obtained.

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Number. The type of entity of the Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. The Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; the Grantor has no
other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of the Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by the Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

6

 

 

3.5. Deposit Accounts. All of the Grantor’s Deposit Accounts are listed in Part
VIII of Exhibit A.

3.6. Exact Names. The Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in the Grantor’s organizational
documents, as amended, as filed with the Grantor’s jurisdiction of organization.
Other than as set forth on Exhibit B, the Grantor has not, during the past five
years, been known by or used any other corporate or fictitious name, or been a
party to any merger or consolidation, or been a party to any acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C-1 lists all
Letter-of-Credit Rights and Chattel Paper of the Grantor having a value in
excess of $25,000, individually. All action by the Grantor necessary or
desirable to protect and perfect the Secured Parties’ Lien on each item listed
on Exhibit C-1 (including the delivery of all originals and the placement of a
legend on all Chattel Paper as required hereunder) has been duly taken. The
Secured Parties will have a fully perfected first priority security interest in
the Collateral listed on Exhibit C-1.

3.8. Intellectual Property. The Grantor does not have any interest in, or title
to, any Patent, Trademark or Copyright except as set forth in Exhibit D.

3.9. Filing Requirements. None of the Grantor’s Equipment is covered by any
certificate of title. None of the Collateral owned by the Grantor is of a type
for which security interests or Liens may be perfected by filing under any
federal statute except for Patents, Trademarks and Copyrights held by the
Grantor and described in Exhibit D. The legal description, county and street
address of each property on which any Fixtures are located is set forth in
Exhibit E together with the name and address of the record owner of each such
property.

3.10. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming the Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming Agent and/or the Secured Parties as the secured party and (b)
to perfect Permitted Encumbrances.

3.11. Pledged Collateral.

(a) Exhibit F sets forth a complete and accurate list of the Pledged Collateral.
The Grantor is the record and beneficial owner of the Pledged Collateral listed
on Exhibit F as being owned by the Grantor, free and clear of any Liens, except
for the security interest granted to the Agent for the ratable benefit of the
Secured Parties hereunder and Permitted Encumbrances. The Grantor further
represents and warrants that (i) with respect to any certificates delivered to
Agent representing Equity Interests, either such certificates are Securities as
defined in Article 8 of the UCC as a result of actions by the issuer or
otherwise or, if such certificates are not Securities, the Grantor has so
informed the Agent so that the Agent may take steps to perfect the security
interest therein as a General Intangible, (ii) all Pledged Collateral held by a
securities intermediary is covered by a Control Agreement among the Grantor, the
securities intermediary and Agent on behalf of the Secured Parties, or otherwise
held under terms, pursuant to which the Agent has Control, (iii) none of the
Pledged Collateral owned by the Grantor has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (iv)
there are existing no options, warrants, calls or commitments of any character
whatsoever relating to such Pledged Collateral, and (v) no consent, approval,
authorization, or other action by, and no giving of notice or filing with, any
governmental authority or any other Person is required for the pledge by the
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by the
Grantor, or for the exercise by Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

(b) Except as set forth in Exhibit F, the Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents indebtedness owed to the Grantor
is subordinated in right of payment to other indebtedness or subject to the
terms of an indenture.

 

7

 

 



ARTICLE IV
COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

4.1. General.

(a) Collateral Records. The Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and will furnish Agent
with updates with respect to Exhibits A, B, C-1, C-2, D, E, F and G hereto in
accordance with Section 4.1(c) and such other such reports relating to such
Collateral as Agent shall from time to time request.

(b) Authorization to File Financing Statements; Ratification. The Grantor hereby
authorizes Agent to file, and if requested will deliver to Agent, all financing
statements and other documents and to take such other actions as may from time
to time be requested by the Secured Parties in order to maintain a perfected
security interest in and, if applicable, Control of, the Collateral owned by the
Grantor subject only to Permitted Encumbrances. Any financing statement filed by
Agent may be filed in any filing office in any UCC jurisdiction and may (i)
indicate the Grantor’s Collateral (1) as all assets of the Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether the
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. The Grantor also agrees to furnish any such
information to Agent promptly upon request. The Grantor also ratifies its
authorization for Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

(c) Further Assurances. The Grantor will, if reasonably requested by Agent,
furnish to Agent statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Agent may reasonably request, all in such detail as Agent
may reasonably specify. The Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of Agent in its Collateral and the priority thereof
against any Lien not expressly permitted hereunder, in each case as reasonably
requested by Agent. The Grantor shall also supplement the information set forth
in Exhibits A, B, C-1, C-2, D, E, F and G attached hereto within thirty (30)
days after obtaining knowledge of information which would require a material
correction or addition of any such Exhibit.

 

8

 

 

(d) Disposition of Collateral. The Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions in the ordinary
course of business consistent with past practice or as permitted under the
Purchase Agreement.

(e) Liens. The Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement and (ii) Permitted Encumbrances.

(f) Other Financing Statements. The Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except in connection with Permitted Encumbrances. The
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
without the prior written consent of Agent, subject to the Grantor’s rights
under Section 9-509(d)(2) of the UCC.

(g) Locations. Other than to the extent permitted by the Purchase Agreement, the
Grantor will not (i) maintain any Collateral owned by it at any location other
than those locations listed on Exhibit A, (ii) otherwise change or add to such
locations without Agent’s prior written consent, which shall not be unreasonably
withheld (provided that if Agent gives such consent, the Grantor will
concurrently therewith obtain a landlord waiver for each such location), or
(iii) change its principal place of business or chief executive office from the
location identified on Exhibit A.

(h) Compliance with Terms. The Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

4.2. Equipment. The Grantor shall not permit any Equipment to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property Agent does not
have a Lien. The Grantor will not, without Agent’s prior written consent, alter
or remove any identifying symbol or number on any of the Grantor’s Equipment
constituting Collateral.

4.3. Delivery of Instruments, Securities, Chattel Paper and Documents. The
Grantor will (a) deliver to Agent immediately upon execution of this Security
Agreement the originals of all Chattel Paper, Securities (to the extent
certificated) and Instruments constituting Collateral owned by it (if any then
exist), (b) hold in trust for Agent upon receipt and immediately thereafter
deliver to Agent any such Chattel Paper, Securities and Instruments constituting
Collateral, and (c) upon Agent’s request, deliver to Agent (and thereafter hold
in trust for Agent upon receipt and immediately deliver to Agent) any Document
evidencing or constituting Collateral.

4.4. Uncertificated Pledged Collateral. The Grantor will permit Agent from time
to time to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral owned by it not represented by certificates to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of Agent granted pursuant to this Security Agreement. With respect to any
Pledged Collateral owned by it, the Grantor will take any actions necessary to
cause (a) the issuers of uncertificated securities which are Pledged Collateral
and (b) any securities intermediary which is the holder of any such Pledged
Collateral, to cause Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, the Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a Control Agreement with Agent, in form
and substance satisfactory to Agent, giving Agent Control over such Pledged
Collateral.

 

9

 

 

4.5. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Except as permitted under the
Purchase Agreement, the Grantor will not (i) permit or suffer any issuer of
Equity Interests constituting Pledged Collateral owned by it to dissolve, merge,
liquidate, retire any of its Equity Interests or other Instruments or Securities
evidencing ownership, reduce its capital, sell or encumber all or substantially
all of its assets (except for Permitted Encumbrances and sales of assets
permitted pursuant to Section 4.1(d)) or merge or consolidate with any other
entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.

(b) Issuance of Additional Securities. If any issuer of Equity Interests
constituting Pledged Collateral issues additional Equity Interests to the
Grantor, the Grantor shall promptly notify Agent of such issuance of Equity
Interests and such Equity Interests shall promptly be deposited with and pledged
to Agent in accordance with Section 4.4 and 4.5 hereof, subject, in each case,
to the limitation set forth in Section 2.1.

(c) Registration of Pledged Collateral. After the occurrence and during the
continuance of an Event of Default, the Grantor will permit any registrable
Pledged Collateral owned by it to be registered in the name of Agent or its
nominee at any time at Agent’s option.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Purchase Agreement or any other Transaction
Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of Agent in
respect of such Pledged Collateral.

(ii) The Grantor will permit Agent or their nominee at any time after the
occurrence and during the continuance of an Event of Default, without notice, to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by it, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interests or Investment
Property constituting such Pledged Collateral as if they were the absolute owner
thereof.

(iii) So long as no Event of Default shall have occurred and be continuing, the
Grantor shall be entitled to collect and receive for its own use all cash
dividends and interest paid in respect of the Pledged Collateral owned by it to
the extent not in violation of the Purchase Agreement; provided however, that
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Security Agreement.

 

10

 

 

4.6. Intellectual Property.

(a) The Grantor will use commercially reasonable efforts to secure all consents
and approvals necessary or appropriate for the assignment to or benefit of Agent
of any material License held by the Grantor and to enforce the security
interests granted hereunder.

(b) In no event shall the Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
material Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving Agent prior written notice thereof, and, upon Agent’s
request, the Grantor shall execute and deliver any and all security agreements
as Agent may request to evidence Agent’s first priority security interest on
such Patent, Trademark or Copyright, and the General Intangibles of the Grantor
relating thereto or represented thereby.

(c) The Grantor shall take all actions necessary or reasonably requested by
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its material Patents,
Trademarks and Copyrights registered with, or applied to be registered with, the
United Stated Patent and Trademark Office or the United States Copyright Office,
as applicable (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, unless the Grantor shall
determine in good faith that such Patent, Trademark or Copyright is not material
to the conduct of the Grantor’s business.

(d) The Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, promptly sue for any material infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Agent shall
deem reasonably appropriate under the circumstances to protect such Patent,
Trademark or Copyright. In the event that the Grantor institutes suit because
any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, the Grantor
shall comply with Section 4.7.

4.7. Commercial Tort Claims. The Grantor shall promptly, and in any event within
two Business Days after the same is acquired by it, notify Agent of any
commercial tort claim (as defined in the UCC) acquired by it having a value in
excess of $25,000 and, unless Agent otherwise consents, the Grantor shall enter
into an amendment to this Security Agreement, in form and substance reasonably
satisfactory to Agent, granting Agent a first priority security interest in such
commercial tort claim.

4.8. Letter-of-Credit Rights. If the Grantor is or becomes the beneficiary of a
letter of credit having a value in excess of $25,000, it shall promptly, and in
any event within five (5) Business Days after becoming a beneficiary, notify
Agent thereof and use its commercially reasonable efforts to cause the issuer
and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to Agent and (ii) agree to direct all payments
thereunder to a Deposit Account subject to a Control Agreement for application
to the Obligations, all in form and substance reasonably satisfactory to Agent.

4.9. Federal, State or Municipal Claims. The Grantor will, within five (5)
Business Days, notify Agent of any Collateral which constitutes a claim against
the United States government or any state or local government or any
instrumentality or agency thereof (other than Accounts owing from the United
States government which have been or will be identified by the Grantor) having a
value in excess of $25,000, the assignment of which claim is restricted by
federal, state or municipal law.

 

11

 

 

4.10. No Interference. The Grantor agrees that it will not interfere with any
right, power and remedy of Agent provided for in this Security Agreement or now
or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by Agent of any one or more of such
rights, powers or remedies.

4.11. Insurance.

(a) All insurance policies required hereunder and under Section 5.10 of the
Purchase Agreement shall name Agent as additional insured or as loss payee, as
applicable, and shall contain loss payable clauses through endorsements in form
and substance satisfactory to Agent, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to Agent for the
ratable benefit of the Secured Parties; (ii) no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and loss payable clauses may be canceled, amended,
or terminated only upon at least thirty (30) days prior written notice given to
Agent.

(b) All premiums on any such insurance shall be paid when due by the Grantor,
and copies of the policies delivered to Agent, upon the request of Agent. If the
Grantor fails to obtain any insurance as required by this Section, Agent may
obtain such insurance at the expense of the Grantor.

4.12. Landlord Waivers. The Grantor shall obtain landlord waivers from the
lessor of each location of real property leased by the Grantor, mortgagee of
owned property or bailee or consignee with respect to any warehouse, processor
or converter facility or other location where Collateral is stored or located,
which landlord waivers shall be reasonably satisfactory in form and substance to
Agent. The Grantor shall timely and fully pay and perform in all material
respects its obligations under all leases and other agreements with respect to
each leased location or third party warehouse where any Collateral is or may be
located.

4.13. Control Agreements. The Grantor will provide to Agent upon Agent’s request
in accordance with the Purchase Agreement, a Control Agreement duly executed on
behalf of each financial institution, securities broker or securities
intermediary where the Grantor maintains a deposit account or securities
account.

4.14. Change of Name or Location; Change of Fiscal Year. The Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address or corporate offices, or the location of its
records concerning the Collateral as set forth in the Security Agreement, (c)
change the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless
Agent shall have received at least thirty (30) days prior written notice of such
change and Agent shall have acknowledged in writing that either (1) such change
will not adversely affect the validity, perfection or priority of Agent’s
security interest in the Collateral, or (2) any reasonable action requested by
Agent in connection therewith has been completed or taken (including any action
to continue the perfection of any Liens in favor of Agent, in any Collateral),
provided that, any new location shall be located in the continental U.S. to the
extent the prior location was located in the continental U.S. The Grantor shall
not store any Collateral at any new warehouse or new leased location unless the
Grantor shall have provided Agent with at least five (5) Business Days prior
written notice. The Grantor shall not change its fiscal year which currently
ends on December 31.

 

12

 

 

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default.

The occurrence of any “Event of Default” under, and as defined in, the Notes
shall constitute an Event of Default hereunder.

5.2. Remedies.

(a) If an Event of Default has occurred and for so long as such Event of Default
is continuing, Agent (upon the instruction of the Required Secured Parties) may
exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Notes, or
any other Transaction Document; provided that, this Section 5.2(a) shall not be
understood to limit any rights or remedies available to Agent prior to an Event
of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law when a debtor is in default under a security agreement;

(iii) give notice of sole control or any other instruction under any Control
Agreement and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.2 or elsewhere
herein), demand or advertisement of any kind to the Grantor or any other Person,
enter the premises of the Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at the Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as Agent may deem commercially reasonable; and

(v) concurrently with written notice to the Grantor, transfer and register in
their name or in the name of their nominee(s) the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though Agent were the outright owners thereof.

(b) Agent may comply with any applicable state or federal law in connection with
a disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(c) Agent shall have the right upon any such public sale or sales and, to the
extent permitted by law, upon any such private sale or sales, to purchase for
the benefit of Agent the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantor hereby
expressly releases.

 

13

 

 

(d) Until Agent is able to effect a sale, lease, or other disposition of
Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by Agent.
Agent may, if the Required Secured Parties so elect, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of
Agent’s remedies with respect to such appointment without prior notice or
hearing as to such appointment.

(e) Notwithstanding the foregoing, Agent and the Secured Parties shall not be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, the Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

(f) The Grantor recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (a) above. The Grantor also
acknowledges that any private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Grantor or the issuer of the Pledged Collateral to register such securities
for public sale under the Securities Act, or under applicable state securities
laws, even if the Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon an Event of Default. Upon the request of Agent
after the occurrence and during the continuance of an Event of Default, the
Grantor will:

(a) assemble and make available to Agent the Collateral and all books and
records relating thereto at any place or places specified by Agent, whether at
the Grantor’s premises or elsewhere;

(b) permit Agent, by its representatives and agents, to enter, occupy and use
any premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; and

(c) at its own expense, cause the Grantor’s accountants to prepare and deliver
to Agent’s and the Secured Parties, at any time, and from time to time, promptly
upon Agent’s or any Secured Parties’ request, the following reports with respect
to the Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling Agent
to exercise the rights and remedies under this Article V at such time as Agent
shall be lawfully entitled to exercise such rights and remedies, the Grantor
hereby (a) grants to Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Grantor) to use, license
or sublicense any Intellectual Property Rights now owned or hereafter acquired
by the Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that Agent may sell any of the
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from the Grantor and in
connection with any such sale or other enforcement of Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to the Grantor and any Inventory that is covered by any Copyright owned
by or licensed to the Grantor and Agent may finish any work in process and affix
any Trademark owned by or licensed to the Grantor and sell such Inventory as
provided herein.

 

14

 

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. Agent may at any time, in its own name, in the name
of its nominee(s), or in the name of the Grantor, communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of the Grantor,
parties to contracts with the Grantor and obligors in respect of Instruments of
the Grantor to verify with such Persons, to Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables.

6.2. Authorization for Secured Parties to Take Certain Action.

(a) The Grantor irrevocably authorizes Agent at any time and from time to time
in Agent’s sole discretion, and appoints Agent as its attorney in fact, (i) to
execute on behalf of the Grantor as debtor and to file financing statements
necessary or desirable in Agent’s sole discretion to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (iv) to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give Agent
Control over such Pledged Collateral, (v) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for (i) such Liens
as are specifically permitted hereunder if the Grantor shall have failed to do
so after request by Agent, (vi) to contact Account Debtors for any reason, (vii)
to demand payment or enforce payment of the Receivables in the name of Agent or
the Grantor and to endorse any and all checks, drafts, and other instruments for
the payment of money relating to the Receivables, (viii) to sign the Grantor’s
name on any invoice or bill of lading relating to the Receivables, drafts
against any Account Debtor of the Grantor, assignments and verifications of
Receivables, (ix) to exercise all of the Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (x) to
settle, adjust, compromise, extend or renew the Receivables, (xi) to settle,
adjust or compromise any legal proceedings brought to collect Receivables, (xii)
to prepare, file and sign the Grantor’s name on a proof of claim in bankruptcy
or similar document against any Account Debtor of the Grantor, (xiii) to
prepare, file and sign the Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiv) to change the address for delivery of mail addressed to the Grantor to
such address as Agent may designate and to receive, open and dispose of all mail
addressed to the Grantor, and (xv) to do all other acts and things necessary to
carry out this Security Agreement (other than the acts and things described in
clauses (vi) through (xiv) above) to the extent not performed by the Grantor
hereunder when due; and the Grantor agrees to reimburse Agent on demand for any
payment made or any expense incurred by Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve the Grantor of
any of its obligations under this Security Agreement or under the Purchase
Agreement.

 

15

 

 

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on Agent under this Section 6.2 are solely to protect Agent’s
and the Secured Parties’ interests in the Collateral and shall not impose any
duty upon Agent or the Secured Parties to exercise any such powers. Agent and
the Secured Parties agree that, except for the powers granted in Section
6.2(a)(i)-(v) and Section 6.2(a)(xv), they shall not exercise any power or
authority granted to them unless an Event of Default has occurred and is
continuing.

6.3. Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) WITH RESPECT TO
ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL,
WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY
SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF AGENT AS ITS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF AGENT AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER AGENT NOR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL IT BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

ARTICLE VII
DEPOSIT ACCOUNTS

7.1. Control Agreements. Before opening or replacing any Deposit Account, the
Grantor shall (a) obtain Agent’s consent (not to be unreasonably withheld or
delayed) in writing to the opening of such Deposit Account, and (b) to the
extent then applicable, cause each bank or financial institution in which it
seeks to open a Deposit Account, to enter into a Control Agreement with Agent in
order to give Agent Control of such Deposit Account.

7.2. Application of Proceeds. Notwithstanding anything to the contrary set forth
herein, if an Event of Default shall have occurred and be continuing, Agent
shall have, in addition to all other rights and remedies provided herein and in
the other Transaction Documents, the right to direct each banking institution,
securities broker or securities intermediary at which the Grantor maintains a
Deposit Account or securities account, to follow all instructions given to such
banking institution, securities broker or securities intermediary by Agent,
including, without limitation, instructions regarding the liquidation of
securities and the transfer of funds held in such accounts, and the Grantor
shall remain liable for any deficiency if such funds and proceeds are
insufficient to pay all Obligations, including any attorneys’ fees and other
expenses incurred by Agent to collect such deficiency.

 

16

 

 

ARTICLE VIII
GENERAL PROVISIONS

8.1. Guaranty, Etc. CareView TX and CareView LLC (the “Guarantors”), in
consideration of the Secured Parties entering into the Purchase Agreement and
the other Transaction Documents to which they are a party and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and for the purpose of inducing the Secured Parties to enter into
the Transaction Documents, hereby jointly and severally, irrevocably and
unconditionally guarantee to Agent and the Secured Parties (a) the full,
punctual and prompt payment of all Obligations, whether at maturity or by
acceleration or otherwise, in immediately available funds; (b) the performance
of all of CareView NV’s Obligations; and (c) all other obligations of every kind
and description now existing or hereafter arising, direct or indirect, absolute
or contingent, secured or unsecured, matured or unmatured, primary or secondary,
of CareView NV to Agent and the Secured Parties. The Guarantors hereby
acknowledge that this guaranty is a guarantee of (i) performance by CareView NV
of the Obligations; and (ii) payment and not of collection, and that the
liability of Guarantors hereunder is present, absolute, unconditional,
continuing, primary, direct and independent of the obligations of CareView NV.
Agent and the Secured Parties shall not be required to pursue any other remedies
before invoking the benefits of this guaranty, including, without limitation,
its remedies under the Transaction Documents. The Guarantors hereby waive notice
of the acceptance of this guaranty, presentment, demand, protest and notice of
protest, nonpayment, default or dishonor of the Obligations or any renewal or
extension thereof and any and all other rights and remedies now or hereafter
accorded to guarantors by applicable law. In addition, the Guarantors hereby
unconditionally and irrevocably agree that they will not at any time exert or
exercise against CareView NV, and do hereby subordinate any right of or claim to
subrogation, reimbursement, indemnity, contribution or payment for or with
respect to any amounts which the Guarantors may pay or be obligated to pay to
Agent and/or the Secured Parties.

8.2. Waivers. The Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantor, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, the Grantor waives all claims, damages, and demands against
Agent and the Secured Parties arising out of the repossession, retention or sale
of the Collateral, except such as arise solely out of the gross negligence or
willful misconduct of Agent or the Secured Parties as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, the
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against Agent or the Secured Parties,
any valuation, stay, appraisal, extension, moratorium, redemption or similar
laws and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, the Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

17

 

 

8.3. Limitation on Agent’s Duty with Respect to the Collateral. Agent shall have
no obligation to clean-up or otherwise prepare the Collateral for sale. Agent
shall use reasonable care with respect to the Collateral in its possession or
under its control. Agent shall have no other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Agent, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on Agent to exercise remedies in a commercially reasonable
manner, the Grantor acknowledges and agrees that it is commercially reasonable
for Agent (i) to fail to incur expenses deemed significant by Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral. The Grantor acknowledges
that the purpose of this Section 8.3 is to provide non-exhaustive indications of
what actions or omissions by Agent would be commercially reasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.3. Without limitation upon the foregoing,
nothing contained in this Section 8.3 shall be construed to grant any rights to
the Grantor or to impose any duties on Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.3.

8.4. Compromises and Collection of Collateral. The Grantor and Agent recognize
that setoffs, counterclaims, defenses and other claims may be asserted by
obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Grantor agrees that Agent may at
any time and from time to time, if an Event of Default has occurred and is
continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as Agent in their sole discretion shall
determine or abandon any Receivable, and any such action by Agent shall be
commercially reasonable so long as Agent acts in good faith based on information
known to them at the time they take any such action.

8.5. Agent’s Performance of Grantor Obligations. Without having any obligation
to do so, Agent may perform or pay any obligation which the Grantor has agreed
to perform or pay in this Security Agreement, but has failed to perform or pay
when due, and the Grantor shall reimburse Agent for any amounts paid by Agent
pursuant to this Section 8.5. The Grantor’s obligation to reimburse Agent
pursuant to the preceding sentence shall be an Obligation payable on demand.

 

18

 

 

8.6. Specific Performance of Certain Covenants. The Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
Sections 4.1(e), 4.3, 4.4, 4.5, 4.11, 4.12, 4.13, 4.14, 5.3, or 8.8 or in
Article VII will cause irreparable injury to Agent and the Secured Parties and
that Agent and the Secured Parties have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of Agent and the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantor contained in this Security Agreement, that the covenants of the
Grantor contained in the Sections referred to in this Section 8.6 shall be
specifically enforceable against the Grantor.

8.7. Dispositions Not Authorized. The Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantor and Agent or other
conduct of Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1(d)) shall be binding upon Agent
unless such authorization is in writing signed by Agent.

8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of Agent
to exercise any right or remedy granted under this Security Agreement shall
impair such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by Agent and the Secured Parties and then only to
the extent in such writing specifically set forth. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to Agent and the Secured Parties until the Obligations
have been paid in full.

8.9. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

8.11. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantor, Agent, the
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that
the Grantor shall not have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of Agent and the Secured Parties. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to Agent for the benefit of the Secured
Parties, hereunder.

 

19

 

 

8.12. Survival of Representations. All representations and warranties of the
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.13. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantor, together with interest and penalties, if any. The
Grantor shall reimburse Agent for any and all reasonable out-of-pocket expenses
paid or incurred by Agent in connection with the preparation, execution,
delivery, administration, collection and enforcement of this Security Agreement
and in the audit, analysis, administration, collection, preservation or sale of
the Collateral (including the reasonable fees, charges and disbursements of
counsel for Agent), all as more fully described in, and subject to the
limitations and conditions set forth in, Section 7.2 of the Purchase Agreement.
Any and all costs and expenses incurred by the Grantor in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantor.

8.14. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Purchase Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations have been indefeasibly paid and
performed in full and no commitments of Agent and/or the Secured Parties which
would give rise to any Obligations are outstanding.

8.16. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantor, Agent and the Secured Parties relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantor, Agent and the Secured Parties relating to the Collateral.

8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE (REGARDLESS OF
THE CHOICE OR CONFLICTS OF LAWS PRINCIPLES OF THAT JURISDICTION).

8.18. CONSENT TO JURISDICTION. THE GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR STATE COURT SITTING IN THE
STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT AND THE GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE SECURED PARTIES TO BRING PROCEEDINGS
AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE GRANTOR AGAINST AGENT OR THE SECURED PARTIES OR ANY AFFILIATE
OF THE SECURED PARTIES OR AGENT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER OPERATIVE DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF
DELAWARE.

 

20

 

 

8.19. WAIVER OF JURY TRIAL. THE GRANTOR, AGENT AND THE SECURED PARTIES HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.20. Indemnity. The Grantor hereby agrees to indemnify Agent and the Secured
Parties, and their successors, assigns, agents and employees (each such Person
being called an “Indemnitee”), from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not Agent or any of the Secured Parties is a party thereto)
imposed on, incurred by or asserted against Agent, the Secured Parties, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by
Agent or the Secured Parties or the Grantor, and any claim for Patent, Trademark
or Copyright infringement); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, damages,
penalties, suits, costs and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

8.21. Agent. The Secured Parties hereby appoint HealthCor Partners as Agent
hereunder. The Agent may be removed and replaced upon the affirmative vote of
the Required Secured Parties. Any action, approval or consent of the “Secured
Parties” required hereunder shall require the action, approval or consent of the
Required Secured Parties. Each Secured Party shall indemnify and hold harmless
Agent for acting in its capacity as Agent hereunder, except in cases of Agent’s
gross negligence or willful misconduct.

8.22. Restatement. This Security Agreement amends and restates in its entirety
the original Security Agreement.

8.23. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

ARTICLE IX
NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantor at
the notice address set forth on Exhibit A, and to the Secured Parties at the
respective addresses set forth on the signature page hereto.

9.2. Change in Address for Notices. Each of the Grantor, Agent and the Secured
Parties may change the address for service of notice upon it by a notice in
writing to the other parties.

 

21

 

 

IN WITNESS WHEREOF, the Grantor and the Secured Parties have executed this
Security Agreement as of the date first above written.



 



 



  GRANTOR:     Address of Grantor: CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation     405 State Highway 121 By:_______________________________ Suite
B-240 Name: Lewisville, TX 75067 Title: Attn: Steven Johnson  

 

 

CAREVIEW COMMUNICATIONS, INC., a Texas corporation     405 State Highway 121
By:_______________________________ Suite B-240 Name: Lewisville, TX 75067 Title:
Attn: Steven Johnson  

 

 



CAREVIEW OPERATIONS, LLC     405 State Highway 121
By:_______________________________ Suite B-240 Name: Lewisville, TX 75067 Title:
Attn: Steven Johnson  

 

  

  SECURED PARTIES:     Address of Secured Party: HEALTHCOR PARTNERS FUND, L.P.  
    By: HealthCor Partners Management, G.P., LLC, as Manager       By: HealthCor
Partners Management, G.P., LLC, as General Partner     HealthCor Partners  
Carnegie Hall Towers By:_______________________________ 152 WEst 57th Street
Name: Jeffrey C. Lightcap New York, NY 10019 Title: Senior Managing Director

 



 

 

 

 

 

Address of Secured Party: HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P.       By:
HealthCor Hybrid Offshore G.P., LLC, as General Partner     HealthCor Partners  
Carnegie Hall Towers By:_______________________________ 152 WEst 57th Street
Name: New York, NY 10019 Title:

 



Address of Secured Party:         Signed:       Allen Wheeler                  

 

 

 

Address of Secured Party:         Signed:       Steven Johnson                  

 

 

 





Address of Secured Party:         Signed:       Jason Thompson                  





 

 

 

Address of Secured Party:         Signed:       Sandra McRee                  



 



 

 

 

 

 



Address of Secured Party:         Signed:       Steven B. Epstein              
   



 

 

 

Address of Secured Party:         Signed:       Dr. James R. Higgins            
     



 

 

 

Address of Secured Party:         Signed:       Jeffrey C. Lightcap            
     

 

 

 

Address of Secured Party:         Signed:       Print name:                  



 



 

 

 

 

  AGENT:     Address of Agent: HEALTHCOR PARTNERS FUND, L.P.       By: HealthCor
Partners Management, G.P., LLC, as Manager       By: HealthCor Partners
Management, G.P., LLC, as General Partner     HealthCor Partners   Carnegie Hall
Towers By:_______________________________ 152 West 57th Street Name: Jeffrey C.
Lightcap New York, NY 10019 Title: Senior Managing Director

 

 

 



 

 